Exhibit 10.1

 

AMENDMENT NO. 1

TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 1 dated as of July 1, 2005 (“Amendment”) to the Employment
Agreement dated as of April 18, 2005 (the “Agreement”) is by and between
Leslie’s Poolmart, Inc. (the “Company”) and Steven L. Ortega (“Executive”).

 

Recitals

 

The Company and Executive agree that it is in the best interest of the Company
to provide for a period during which the Executive will not assume the role of
Chief Financial Officer but will commence employment with the Company in order
to assure a smooth transition upon the resignation of the Company’s current
Chief Financial Officer.

 

Agreement

 

1. The Company and Executive agree to amend and restate Section 3 of the
Agreement in full as set forth below:

 

3. Position and Duties. During the Term of Employment, Executive will serve as
Executive Vice President and Chief Financial Officer of Company; provided that
in the event Executive commences employment prior to the resignation date of
Donald Anderson, the Company’s current Chief Financial Officer, Executive will
not assume such position or responsibilities until the date following Mr.
Anderson’s resignation therefrom. Promptly after the date Executive becomes the
Company’s Chief Financial Officer, the Company will appoint Executive to fill a
vacancy on the Board of Directors of the Company (the “Board”) and each year
thereafter, Company will nominate and recommend Executive for reelection to the
Board at each appropriate meeting of stockholders. Executive will have
responsibilities and authority, and perform executive duties, appropriate to his
position. Excluding periods of vacation and sick leave, Executive is to devote
substantially his full attention and time to his responsibilities to Company.
However, he may serve on boards and committees of other businesses or industrial
groups, attend to personal investments, and engage in civic and charitable
endeavors, provided that such activities are not competitive with the business
of Company and do not unduly interfere with Executive’s attention to his
responsibilities under the Agreement.

 

2. Capitalized terms used but not defined herein shall have the same meanings as
assigned to them in the Agreement.

 

3. Except as expressly amended hereby, the Agreement is in full force and
effect.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

LESLIE’S POOLMART, INC.

     

STEVEN L. ORTEGA

/s/ Lawrence H. Hayward

     

/s/ Steven L. Ortega

Name:

 

Lawrence H. Hayward

           

Title:

 

President and CEO

           